rawls trading l p rawls management_corporation tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date r simultaneously issued notices of final_partnership_administrative_adjustment fpaas to two lower tier or source partnerships and one upper tier or interim partner- ship the fpaa issued to the interim partnership purports to give effect only to the adjustments shown on the fpaas issued to the source partnerships ps petitioned the court challenging all three fpaas and the three partnership pro- ceedings were consolidated r subsequently asked to stay the cases of the following petitioners are consolidated herewith rawls family l p rawls man- agement corporation tax_matters_partner docket no and rawls group l p rawls family l p rawls management_corporation jerry rawls and the jerry s rawls business_trust jerry rawls trustee partners other than the tax_matters_partner docket no verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila united_states tax_court reports proceeding for the interim partnership conceding that the underlying fpaa was issued prematurely but asserting that the fpaa is nonetheless valid and properly confers jurisdic- tion on the court held under the analysis and reasoning articulated in 114_tc_519 as applied to a tiered_partnership structure the fpaa issued to the interim partnership which represents only the impact of the adjustments shown on the fpaas issued to the two source partnerships and which was issued before the completion of the two source partnership pro- ceedings is invalid and does not confer jurisdiction on the court therefore the court will on its own motion dismiss the interim partnership proceeding for lack of jurisdiction michael todd welty david e colmenero and laura l gavioli for petitioners josh o ungerman for petitioners in docket no elaine h harris david b flassing julie ann p gasper and mark edward o’leary for respondent vasquez judge these three consolidated cases are before the court on respondent’s request to stay the proceeding in one case the cases constitute partnership-level proceedings under the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite codi- fied as amended at sections once each during two discrete periods the first spanning late march through early date and the other covering early august through early date jerry s rawls engaged in the short_sale variant of the son-of-boss tax_shelter employing several newly formed entities these included rawls family l p family rawls group l p group and rawls trading l p trading each of which sought to be characterized as a partnership for tax pur- poses as more fully discussed below these purported part- unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure see 128_tc_192 providing a detailed description of the shelter where applicable and for narrative convenience only we adopt some of the terms that mr rawls and others associated with these entities had used to describe the transactions at issue such terms include partner s partnership and l p our use of any of these terms does not constitute and should not be construed as a finding that the legal status or relationship conveyed by that term in fact existed at the relevant time verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila rawls trading l p v commissioner nerships were arranged in a tiered_structure with family holding ownership interests in group and trading group and trading were the entities in which the shel- tering transactions which allegedly subsequently generated losses originated because group and trading were the source of the putative losses we refer to them as the source partnerships the claimed losses resulted from transactions overstating the bases of partnership interests in the source partnerships these overstated bases supposedly flowed through to family which used them to fabricate losses these contrived losses eventually inured to mr rawls’ tax_benefit through other passthrough entities because it was interposed between the source partnerships on the one hand and mr rawls on the other we refer to family as the interim partnership using this pyramid-like partnership structure in which overstated bases purportedly achieved in the source partner- ships tiered up through the interim partnership to his ben- efit mr rawls claimed tax savings of approximately dollar_figure mil- lion respondent by means of notices of final_partnership_administrative_adjustment fpaas issued to family group and trading disallowed the losses at the respective partner- ship level and asserted accuracy-related_penalties under sec_6662 and h the tax matters partners tmps of family and trading and a participating partner of group brought these consolidated actions on behalf of their respec- tive entities after having issued the fpaas respondent now contends in effect that the fpaa to family was premature respondent has asked the court to stay the proceeding with respect to family until the partnership-level proceedings for group and trading have been resolved the issues that we decide here are whether the family fpaa is valid and properly confers jurisdiction on us over the family case and this figure represents the taxes that would otherwise have been owing on the long-term cap- ital gains claimed to have been sheltered by the alleged losses as mentioned infra findings_of_fact pt ii a mr rawls arranged a sale of shares of common_stock that he had held for several years in a company which was subsequently publicly listed and traded at the interim partnership level the net_proceeds of this sale amounted to dollar_figure because mr rawls had a negligible basis in these shares almost the total net_proceeds would have constituted long-term_capital_gains and been subject_to a tax_rate we note that mr rawls’ personal income taxes are not at issue in these partnership-level proceedings on date the court granted petitioners’ motion to consolidate the cases for trial briefing and opinion verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila united_states tax_court reports if we have jurisdiction whether we should grant respond- ent’s motion and stay proceedings in the family case until we have entered our decisions in the group and trading cases and our decisions have become final within the meaning of sec_7481 findings_of_fact i jerry s rawls mr rawls earned a bachelor of science degree in mechan- ical engineering from texas tech university and a master of science degree in industrial administration from purdue university from through he worked for raychem corp where he began as a sales engineer and eventually rose to general manager of two divisions within the company mr rawls cofounded the fiber optics company finisar corp finisar in upon formation of finisar mr rawls received a portion of its outstanding shares of common_stock since the company’s inception mr rawls has served variously as finisar’s president chief_executive_officer or chairman of the board by finisar had become the nation’s leading provider of fiber optic subsystems and network performance tests on date finisar announced an initial_public_offering ipo of its common_stock on date finisar made an ipo of big_number shares at the time of the ipo mr rawls owned big_number shares of finisar stock which represented of finisar’s outstanding common_stock however because of his position at the company mr rawls was subject_to a lock up that precluded him from selling his finisar shares in the ipo and for a six-month period thereafter around the time of the ipo mr rawls had no personal will or estate plan in place he had no personal lawyers and his finisar holdings made up substantially_all of his net_worth between february and date mr rawls was busy traveling the country in advance of an upcoming secondary offering of finisar’s common_stock scheduled for later that spring mr rawls intended to sell approximately big_number mr rawls’ stock ownership in finisar represented approximately of the company’s out- standing common_stock before the ipo verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila rawls trading l p v commissioner shares of his finisar common_stock in this secondary offering ii the transactions on date steven j lange a representative from the heritage organization l l c heritage made an unsolicited call to mr rawls to discuss heritage’s services according to mr lange’s summary of that call he explained to mr rawls that heritage does work in capital_gains for large capital_gains actually eliminating the capital_gains taxes and they do estate_planning dropping estate_taxes down to mr rawls agreed to meet with a heritage representative in person mr rawls met with various herit- age representatives several times between date and early heritage referred mr rawls to lewis rice fingerlish lewis rice a law firm to which heritage had previously referred five clients in the preceding two years mr rawls paid lewis rice a fee of dollar_figure for its services which included a written tax opinion for the transactions relating to trading during march and early date heritage and mr rawls discussed strategies aimed at significantly reducing capital_gains taxes that he would owe on any future sale of his finisar stock initially heritage and mr rawls con- templated a strategy seeking to inflate or overstate the basis of mr rawls’ finisar stock before its sale the strategy envisaged entering into a short_sale of treasury notes and transferring the proceeds of the short_sale along with the obligation to close the short_sale to a partnership the desired tax result was an inflated outside_basis in the partnership the idea was to impute this heritage filed a voluntary petition for relief under ch of the bankruptcy code on date see 375_br_230 bankr n d tex dis- cussing heritage’s activities and its relationship with its clients as conducted before the filing of the bankruptcy petition in addition on or around date mr rawls effectively paid a fee of dollar_figure to her- itage for its services the fee was arranged through the jerry s rawls business_trust esbt mr rawls was the sole grantor trustee and beneficiary of esbt see infra pt ii a outside_basis refers to the basis of a partner’s partnership_interest see generally sec_722 providing that the basis of a partner’s partnership_interest acquired by the contribution of prop- erty other than money is the basis of the contributed_property and the basis of a partner’s part- nership interest acquired by the contribution of money is the amount of money contributed sec_752 providing that the basis of a partner’s partnership_interest is increased to the extent continued verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila united_states tax_court reports inflated outside_basis to mr rawls’ finisar stock before it was sold to achieve this mr rawls would have previously arranged for a contribution of his finisar stock to the part- nership this stock would then have been received back in a liquidating_distribution from the partnership presumably it would have been claimed under authority of sec_732 that the finisar stock was being received back with a basis equal to the inflated outside_basis in the partnership however this strategy for inflating the basis of finisar stock before its sale was subsequently discarded in favor of a more complex strategy involving two partnerships it was envisaged that the two partnerships would eventually be arranged in a tiered_structure with one almost entirely owned by the other the objective of this strategy was to manufacture a short-term_capital_loss in the upper_tier_partnership the loss would then be proclaimed to be avail- able to offset capital_gains that the upper_tier_partnership would realize by selling finisar stock previously contributed to it engineering the short-term_capital_loss contemplated in the first instance inflating the outside_basis of a partner- ship-the partnership that would become the lower tier part- nership the notion was to impute this inflated outside_basis to the assets of another partnership-the partnership that would become the upper_tier_partnership as a consequence of the tiered_partnership structure the erstwhile inflated outside_basis in the lower_tier_partnership would become the overstated inside_basis of assets held by the upper_tier_partnership these assets would comprise substantially_all of the partnership interests in the lower_tier_partnership of the partner’s increased share of partnership liabilities sec_752 providing that the basis of a partner’s partnership_interest is decreased to the extent of the partner’s decreased share of partnership liabilities sec_705 providing rules for subsequent adjustments to the basis of a partner’s partnership_interest following its initial determination at the time of original acqui- sition to reflect the partnership’s operating results and the partner’s distributive shares of part- nership income gain loss deduction and credit sec_733 providing rules for adjustments to the basis of a partner’s partnership_interest to account for distributions from the partnership to the partner inside_basis refers to the partnership’s basis in partnership property see generally sec_723 providing that the basis_of_property contributed to a partnership by a partner shall be the ad- justed basis of such property to the contributing_partner at the time of contribution increased by the amount of any gain recognized at contribution sec_734 providing rules for the adjust- ment of basis in partnership property to account for distributions if the partnership has made an election under sec_754 sec_743 providing rules for the adjustment of basis in partnership property to account for transfers of partnership_interest if the partnership has made an election under sec_754 verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila rawls trading l p v commissioner the upper_tier_partnership would subsequently sell these partnership interests at a price reflecting their true eco- nomic value rather than their overstated basis a short-term_capital_loss would allegedly be realized as a result of this sale as would have been the case in the discarded strategy for inflating the basis of finisar stock inflating the outside_basis in the lower_tier_partnership would be achieved by entering into a short_sale of treasury notes the proceeds of the short_sale along with the obligation to close the short_sale would be transferred to the lower_tier_partnership the tiered part- nership structure itself would be effected by a purported cap- ital contribution of substantially_all of the partnership interests in the lower_tier_partnership to the upper tier part- nership following this capital_contribution the upper_tier_partnership would hold as assets almost all of the partner- ship interests in the lower_tier_partnership the upper_tier_partnership would claim under authority of sec_723 that its basis in these assets is the same as the inflated outside_basis in the lower_tier_partnership at the time of the capital_contribution as discussed below mr rawls ended up executing the tiered_partnership strategy twice once during march and date and then again during august and date a different lower_tier_partnership was involved each time however mr rawls used the same upper tier partner- ship on both occasions for purposes of resolving the jurisdictional question at hand the proper tax characterization of each step of every transaction at issue is not necessarily critical instead what matters is whether the lower tier_partnerships were indeed the source of the asserted overstatement of their respective outside bases and whether the upper_tier_partnership was merely a conduit consequently we omit for now many of the exact details of these extremely elaborate transactions and provide only a cursory overview finding only such facts as bear upon the inquiry into whether we have jurisdiction over the interim partnership proceeding verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila united_states tax_court reports a the group transactions the tiered_partnership strategy was first implemented with a series of transactions that took place between march and date in roughly the order in which they are described below mr rawls formed four entities the jerry s rawls management corp jsrmc rawls management corp rmc the jerry s rawls business_trust esbt and the jerry s rawls family_trust family_trust mr rawls was the sole shareholder president and director of jsrmc and rmc and the grantor trustee and beneficiary of esbt mr rawls contributed big_number shares of finisar stock to esbt mr rawls and his brother warren rawls were the grantor and trustee respectively of family_trust family trust’s bene- ficiaries are the descendants of mr rawls’ parents with the exception of mr rawls esbt and rmc formed family which would serve as the upper_tier_partnership mr rawls as trustee of esbt was a limited_partner in family and rmc was a gen- eral partner and the sole general_partner of family mr rawls contributed his interest in rmc to esbt esbt contrib- uted the big_number shares of finisar to family esbt through a brokerage account at paine webber sold short treasury notes with a face value of dollar_figure million receiving dollar_figure in proceeds jsrmc and esbt formed group which would serve as the lower_tier_partnership esbt received a limited_partnership_interest in group in exchange for a contribution of the proceeds of the short_sale and the obligation to close the short_sale on its form_1065 u s return of partnership income partnership return for the short tax_year beginning april and ending date filed date group accounted for the short_sale proceeds as esbt’s capital con- tribution group did not account for the obligation to close the short_sale as a partnership_liability under sec_752 and b thus esbt presumably received an inflated outside jsrmc and rmc each filed a form_2553 election by a small_business_corporation re- spondent issued notices of acceptance as s_corporations to jsrmc and rmc mr rawls filed an election for esbt to be a small_business trust under sec_1361 respondent claims that heritage employed an electing_small_business_trust in its strategies to avoid having a claimed loss appear on an individual customer’s tax_return according to respondent this minimized the likelihood that the claimed loss would be detected and challenged verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila rawls trading l p v commissioner basis in group jsrmc received a general_partnership interest in group in exchange for a nominal contribution and became the sole general_partner of group esbt then contributed its partnership_interest in group to family family presumably under authority of sec_723 inherited esbt’s inflated outside_basis the ownership struc- ture at this stage is set forth in the diagram below jsrmc and family then sold their respective partnership interests in group to family_trust following this sale all ownership interests in group were held by family_trust group now presumably a single member disregarded_entity continued to remain liable for the obligation to close the short_sale on its partnership return for the short tax_year beginning march and ending date filed october mr rawls subsequently sold his interest in jsrmc to heritage see sec_301_7701-1 providing that certain organizations that have a single owner can choose to be recognized or disregarded as entities separate from their owners b ii providing that a domestic entity is d isregarded as an entity separate from its owner if it has a single owner proced admin regs verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila s p e s w a r s e l l i f u united_states tax_court reports family claimed a loss of dollar_figure on the sale of its partnership_interest in group to family_trust almost the entire amount of this loss was the result of the overstate- ment of family’s basis in its partnership_interest in group this overstatement in turn arose from group’s failure to account for the obligation to close the short_sale family sold big_number of the big_number shares of finisar stock that had been previously contributed to it in a sec- ondary offering generating net_proceeds of dollar_figure after a commission family_trust then closed the short_sale of the treasury notes lewis rice prepared all the documents in connection with the group transactions however lewis rice refused to issue a more-likely-than-not opinion letter for the desired tax consequences lewis rice believed that there was a greater- than-50 likelihood that the short-term loss claimed by family on the sale of its partnership_interest in group would be disallowed under sec_267 specifically the concern appears to have been that family and family_trust would be deemed related within the meaning of sec_267 after discussions between mr rawls and representatives from heritage and lewis rice it was decided to undertake a second set of transactions during august and date these transactions replicated the group transactions described above in a new lower_tier_partnership to avoid sec_267 concerns it was arranged that the partnership interests in this new lower_tier_partnership would be sold to a bona_fide third party-an entity organized by heritage specifically for this purpose b the trading transactions the transaction with a new lower_tier_partnership took place in roughly the order in which they are described below esbt began by contributing big_number shares of finisar stock previously transferred from mr rawls to family esbt through a brokerage account at donaldson lufkin jen- rette sold short treasury notes with a face value of dollar_figure also rmc was used as the general_partner of the new lower_tier_partnership mr rawls had previously sold his interest in jsrmc to heritage as part of the group transactions see supra note the number of contributed finisar shares represented a 3-for-1 stock split that had taken effect after the group transactions had been completed verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila rawls trading l p v commissioner million receiving dollar_figure in proceeds esbt and rmc formed rawls trading l p trading which would serve as the new lower_tier_partnership esbt received a lim- ited partnership_interest in trading in exchange for a con- tribution of the proceeds of the short_sale and the obligation to close the short_sale on its partnership return for the short tax_year beginning august and ending date filed date trading accounted for the short_sale proceeds as esbt’s cap- ital contribution trading did not account for the obligation to close the short_sale as a partnership_liability under sec_752 and b thus esbt presumably received an inflated outside_basis in trading rmc received a general part- nership interest in trading in exchange for a nominal con- tribution and became the sole general_partner of trading esbt then contributed its partnership_interest in trading to family family presumably under authority of sec_723 inherited esbt’s inflated outside_basis the ownership structure at this stage is set forth in the diagram below verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila s p e s w a r s e l l i f u united_states tax_court reports rmc and family sold their respective partnership interests in trading to the west coast business_trust west coast west coast’s sole trustee was gary m kornman a key principal at heritage and the individual who ostensibly con- trolled heritage west coast was evidently set up for the sole purpose of accommodating the sale of partnership interests in trading following this sale all ownership interests in trading were held by west coast trading now presumably a single member disregarded_entity continued to remain liable for the obligation to close the short_sale on its partnership return family claimed a loss of dollar_figure on the sale of its partnership_interest in trading to west coast almost the entire amount of this loss was the result of the overstatement of family’s basis in its partnership_interest in trading this overstatement in turn arose from trading’s failure to account for the obligation to close the short_sale west coast presumably closed the short_sale of the treasury notes it is readily apparent from the foregoing description of the group and trading transactions that group and trading were in fact the source partnerships in which the overstate- ment of bases was engineered by comparison family was the partnership that merely transmitted the consequences of these overstated bases to mr rawls through other pass- through entities viz esbt rmc and jsrmc as mentioned below respondent admits as much and in so many words consequently each of group and trading is properly characterized as a source partnership while family is prop- erly designated an interim partnership iii reporting the transactions on date lewis rice issued a written tax opinion to mr rawls supporting the short-term_capital_loss claimed on family’s partnership return on account of the trading transactions mr rawls hired larry poster a cer- tified public accountant to prepare the tax returns for esbt family_trust family group and trading mr poster was referred to mr rawls by heritage mr poster had previously worked on at least one other transaction with a heritage see supra note citing the applicable regulations defining a single member disregarded_entity see infra note and accompanying text verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila rawls trading l p v commissioner client but had never previously received referral fees from or had a fee arrangement with heritage mr poster character- ized the rawls transaction as involving the generation of losses to offset other gains mr poster reviewed and agreed with the lewis rice opinion he advised mr rawls that the short_sale obligation was not a liability for purposes of sec_752 he also advised mr rawls that it was appropriate to report the group losses on the family return mr poster felt it was proper to report the losses from both transactions despite the lack of an opinion letter for the april transaction mr poster charged mr rawls dollar_figure to dollar_figure per return prepared as of the date of trial mr rawls continued to control family at that time family’s assets included shares of stock in finisar and other companies bonds and private equity mutual_fund and hedge fund holdings exceeding dollar_figure million in value also as of the date of trial mr poster continued to prepare tax returns for mr rawls and entities that he owned as mentioned above the family group and trading part- nership returns were filed on october february and date respectively iv issuance of the fpaas on date respondent timely mailed to the respec- tive tmps of trading group and family fpaas of the part- nership items of trading for the short tax_year ending sep- tember trading fpaa group for the short tax_year ending date group fpaa and family for the tax_year family fpaa on date trading’s tmp rmc timely filed a petition for redetermination of the part- nership items of trading as set forth in the trading fpaa on date rmc filed a timely petition under sec_6226 for redetermination of the partnership items of family as set forth in the family fpaa on date a petition for redetermination of the partnership items of group as set forth in the group fpaa was filed on date respondent filed a motion to stay the partner-level proceedings initiated in response to the family fpaa we denied respondent’s motion without preju- dice in an order of date respondent now raises verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila united_states tax_court reports the issue for the second time on brief and adopts the same arguments contained in his motion opinion i we are obliged to determine whether we have jurisdic- tion neither party has questioned our jurisdiction over the family case or disputed the validity of the family fpaa respondent insists that the family fpaa is valid and merely asks us to stay the family case until the resolution of the group and trading cases see motion to stay having issued a valid but partially premature fpaa to family’s partners for respondent requests the case be stayed pending the outcome of the related source partnership pro- ceedings emphasis supplied petitioners object to a stay and wish for a concurrent resolution of all three consolidated cases regardless of the parties’ seeming acquiescence on the validity of the family fpaa we are under an affirmative duty to investigate the extent of our subject matter jurisdiction see eg 546_us_500 underlining that courts have an independent obligation to determine whether subject-matter jurisdiction exists even in the absence of a challenge from any party 535_us_625 holding that subject- matter jurisdiction because it involves a court’s power to hear a case can never be forfeited or waived we are a court of limited jurisdiction and our jurisdiction is both granted and circumscribed by statute see sec_7442 the tax_court and its divisions shall have such jurisdiction as is conferred on them by this title see also 83_tc_626 this court is a court of limited authority and may exercise jurisdiction only to the extent expressly provided by congress sec_6226 confers jurisdiction on us over a timely filed petition for a readjustment of the partnership items that the commis- sioner had previously adjusted pursuant to a valid fpaa sec- tion requires the commissioner to mail to each partner whose name and address is furnished to him notice s of the beginning of an administrative_proceeding at the partnership level with respect to a partnership_item and verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila rawls trading l p v commissioner the resulting from any such proceeding final_partnership_administrative_adjustment as mentioned above respondent had mailed the family fpaa on date and in response rmc had timely peti- tioned the court on date prima facie we would appear to have jurisdiction to readjust the items that respondent had adjusted in the family fpaa this presumes however that none of the adjustments shown on the family fpaa constitutes a computational adjustment within the meaning of sec_6231 if however the family fpaa merely reflects computational adjustments then as we show below the issuance of this fpaa before the conclusion of the partnership-level proceedings for group and trading would render the fpaa ineffective for conferring jurisdiction upon us ii adjustments on the family fpaa are computational adjustments sec_6231 defines computational adjustment as the change in the tax_liability of a partner which properly reflects the treatment of a partnership_item it adds that all adjustments required to apply the results of a pro- ceeding with respect to a partnership to an indirect_partner shall be treated as computational adjustments sec_6231 defines an indirect_partner as a person holding an interest in a partnership through or more pass- thru partners a pass-thru_partner in turn is defined by sec_6231 as a partnership or other similar person through whom other persons hold an interest in the partnership with respect to which proceedings under this subchapter are conducted mr rawls was an indirect_partner in each of group and trading because he held interests in both these entities through family and other pass-thru_partner s within the meaning of sec_6231 therefore to the extent the family fpaa was merely seeking to apply to mr rawls’ indi- vidual tax_liability the results of the adjustments shown on the group fpaa and trading fpaa pursuant to sec_6231 the family fpaa was only making computational adjustments verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila united_states tax_court reports respondent admits that all adjustments shown on the family fpaa reflect the consequences of corresponding adjustments shown on the group fpaa and trading fpaa thus to the extent the family fpaa made any adjustments all such adjustments were computational adjustments within the meaning of sec_6231 computational adjustments are not subject_to the full pan- oply of restrictions on assessments that apply to an assess- ment of a deficiency attributable to any partnership_item under sec_6225 by way of example which is not the case here under sec_6222 in the event of any computa- tional adjustment required to make the treatment of the items by a partner consistent with the treatment of the items on the partnership return the commissioner may dispense with an fpaa and proceed to make a direct assess- ment of the computational adjustment if the commissioner erroneously computed any such computational adjust- ment under section c a i the partner is not eligible for a prepayment remedy but instead must pay the tax and file a claim_for_refund another example which also does not apply here is pre- sented by section c a ii as set forth in that section if the commissioner erroneously computed any com- putational adjustment necessary to apply to the partner a settlement an fpaa or the decision of a court in an action relating to the readjustment of partner- ship items then the partner is restricted to a refund forum and may not litigate in deficiency mode in other words the partner has to first pay the tax and then file a claim_for_refund see sec c iii is the family fpaa valid a tefra segregates partnership and nonpartnership_items tefra’s design is premised on the conceptual dichotomy of partnership and nonpartnership_items and tefra’s proce- dures require administrative and judicial resolution of dis- the other items shown on the family fpaa make no change or adjustment to family’s return see motion to stay the family fpaa but for its prematurity vis-a-vis the source partnership proceedings is otherwise a valid no change fpaa in that it addresses items re- ported on the family return that respondent determined were correctly reported verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila rawls trading l p v commissioner putes involving partnership items to be separate from and independent of disputes involving non-partnership items 87_tc_783 citing h rept pincite and sec_6226 and f the terms partnership_item and nonpartnership item are defined in sec_6231 and respectively as fol- lows the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level the term nonpartnership item means an item which is or is treated as not a partnership_item b computational adjustments represent deficiency con- sequences by comparison and as mentioned above pursuant to sec_6231 the term ‘computational adjustment’ means the change in the tax_liability of a partner which properly reflects the treatment under this subchapter of a partnership_item thus a computational adjustment is the consequence to the partner of a determination whether administrative or judicial regarding the treatment under this subchapter of a partnership_item also instructive in this context is section a which governs the application of subchapter_b of this chapter to the assessment or collection of any computational adjustment emphasis supplied subchapter_b of this chapter refers to the deficiency procedures set forth in sec_6211 through thus it is readily apparent from the language of section a quoted above that com- putational adjustments are viewed as representing the defi- ciency impact of the proper tax treatment of the underlying partnership items this partner-level deficiency consequence may directly flow from an adjustment of a partnership_item alternatively it may arise from an item affected by an adjustment of a partnership_item a so-called affected_item under sec_6231 where the computational adjustment flows from affected items which themselves require partner-level determina- verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila united_states tax_court reports tions then section a affords the partner a prepay- ment forum to challenge the commissioner’s partner-level determinations and his resulting computational adjustment in the absence of any affected items requiring partner-level determinations the partner cannot dispute the commis- sioner’s computational adjustment in deficiency mode instead the commissioner can make a direct assessment and the partner’s remedy is limited to a claim or suit_for_refund see sec a c c deficiency consequences must await completion of source partnership proceedings because a computational adjustment follows an adminis- trative or judicial resolution of the treatment of one or more partnership items it stands to reason that a computational adjustment itself cannot be the subject of partnership-level proceedings in 114_tc_519 we had followed maxwell and its progeny to conclude that we lack jurisdiction to redetermine the effects of the commissioner’s partnership-level adjust- ments prior to completion of the tefra partnership proce- dures we had characterized any notice that the commis- sioner may issue in the intervening period as ineffectual and held it to be invalid though gaf corp subs and the maxwell line of cases dealt with notices of deficiency issued to partner-taxpayers their logic applies with equal force to an fpaa issued to an interim partnership that purports to make only computational adjustments in gaf corp subs we had construed sec_6225 as foreclosing the commissioner from initiating a partner-level action before the underlying partnership-level proceeding has come to a close we had reasoned that the commissioner ‘has no authority to assess a deficiency attributable to a partnership_item until after the close of a partnership pro- ceeding ’ gaf corp subs v commissioner t c pincite quoting 99_tc_325 as mentioned above we must consider adjustments shown on the family fpaa as representing the deficiency impact of the adjustments made to the partnership items of the source partnerships the reasoning advanced in gaf corp subs verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila rawls trading l p v commissioner would imply that adjudicating adjustments shown on the family fpaa must await culmination of the two source part- nership-level proceedings not just the intrinsic rationale but also the explicit holding of gaf corp subs precludes respondent from issuing an fpaa to family which shows nothing more than computa- tional adjustments before the completion of the partnership- level proceedings for the source partnerships each item adjusted by the family fpaa is an affected_item within the meaning of sec_6231 as discussed above adjust- ments shown on the family fpaa simply translate in tax_liability terms the adjustments made to the partnership items of group and trading thus any item adjusted pursu- ant to the family fpaa is affected by a partnership_item viz the underlying partnership_item belonging to either group or trading this partnership_item in turn would have been adjusted pursuant to the respective source fpaa we held in gaf corp subs v commissioner t c pincite quoting dubin v commissioner t c pincite that ‘since the tax treatment of affected items depends on part- nership level determinations affected items cannot be tried until the completion of the partnership level pro- ceeding ’ it would follow that the affected items that respondent seeks to adjust by the family fpaa cannot be tried until the completion of the respective source partnership level proceeding d we lack jurisdiction over the family case for the same reasons that we had advanced in gaf corp subs we hold here that an fpaa issued to an interim partnership showing nothing more than computational adjustments is invalid and does not confer jurisdiction on us as outlined above the commissioner proceeds against a partner-taxpayer after a tefra partnership-level proceeding by first making a computational adjustment see secs a if the computational adjustment does not involve affected items requiring partner-level determinations then the commissioner may directly assess the amount of the computational adjustment see sec a if however any partner-level determinations are required then the commissioner must issue a so-called affected items notice of verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila united_states tax_court reports deficiency to the partner-taxpayer see sec a gaf corp subs has interpreted sec_6225 to preclude the commissioner from issuing this notice before the partner- ship-level proceeding has come to a close and the plain lan- guage of sec_6225 prohibits an assessment of a defi- ciency attributable to any partnership_item before a partner- ship-level decision becomes final thus whether or not partner-level determinations are required the commissioner must wait for the completion of the partnership-level proceedings before he can commence assessing a computational adjustment against the partner- taxpayer any notice that the commissioner may issue before that time that purports to make a computational adjustment whether in the guise of an fpaa or otherwise is therefore ineffective for conferring jurisdiction on us respondent acknowledges that the family fpaa makes only those adjust- ments that sec_6231 terms computational adjust- ments we conclude that this fpaa which seeks to give effect to the adjustments shown in the group fpaa and the trading fpaa is invalid because it was issued before the partnership-level proceedings in the group case and the trading case were completed iv lack of subject matter jurisdiction prevents a stay respondent asserts that the family fpaa is otherwise valid but merely premature see motion to stay respondent requests that the court stay this case rather than dismiss the determinations of the family affected items under the holding in gaf v commissioner we cannot stay the pro- ceeding in a case over which we lack subject matter jurisdic- tion as the supreme court explained in arbaugh v y h corp u s pincite when a federal court concludes that it lacks subject matter jurisdiction the court must dismiss the complaint in its entirety cf 137_tc_220 holding v oid a b i nitio an affected items notice_of_deficiency issued in the absence of a need for partner-level determina- tions further in respondent’s request to stay rather than dis- miss the proceeding in the family case we detect echoes of the dissent’s reasoning in gaf corp subs v commis- verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila rawls trading l p v commissioner sioner t c pincite halpern j dissenting a reason- able interpretation of the statute does not require that we dismiss this type of case for lack of jurisdiction only that if necessary we defer proceeding until consideration of the affected items is appropriate the dissent’s statutory interpretation was not adopted by the court’s majority in gaf corp subs and stare_decisis prevents us from revis- iting that argument here we are cognizant of respondent’s concern that the no- second-fpaa rule_of sec_6223 may be deployed as a shield to seek immunity for family from another round of partnership-level proceedings in particular respondent wor- ries that if we hold invalid the family fpaa then the ability to issue a second notice under a c is not available motion to stay section a c carves out exceptions from the no-second-deficiency notice rule_of sec_6212 but only for affected items notices of deficiency issued under a b section a c says nothing about the commissioner’s ability to issue another fpaa to a partnership if the first fpaa has been held invalid respondent notes that family is itself subject_to the tefra partnership rules requiring the issuance of a notice of final_partnership_administrative_adjustment to family’s part- ners under sec_6223 sic rather than a notice of defi- ciency under sec_6212 motion to stay we assume that instead of citing sec_6223 respondent intended to refer to sec_6223 which requires the secretary to mail to each partner whose name and address is furnished to the secretary notice of the beginning of an adminis- trative proceeding at the partnership level with respect to a partnership_item and the final partnership adminis- trative adjustment resulting from any such proceeding ie an fpaa respondent argues against applying gaf corp subs and invalidating the family fpaa because sec_6223 would prohibit respondent from issuing a second fpaa to family after the completion of the source partnership pro- ceedings motion to stay respondent depicts the fol- lowing doomsday scenario if we were to dismiss the family case for lack of jurisdiction respondent would be forever barred from having an opportunity to disallow family’s verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila united_states tax_court reports claimed flow-through losses from the source partnerships id assume arguendo that respondent in his motion to stay is entirely accurate in his assertion about the need for an fpaa to family and completely prophetic in his prediction regarding the impact of our dismissing the family case for lack of jurisdiction nevertheless we still would not be per- suaded to exercise jurisdiction over the family case as noted above our jurisdiction is conferred by statute specifically we were established under article i of the con- stitution of the united_states sec_7441 although an article i creation the tax c ourt exercises a portion of the judicial power of the united_states 501_us_868 however we cannot exer- cise jurisdiction that congress has not explicitly granted us see also 320_us_418 the internal_revenue_code not gen- eral equitable principles is the mainspring of the tax court’s jurisdiction compare sec_7442 the tax_court and its divisions shall have such jurisdiction as is conferred on them by this title with u s const article iii sec_2 cl jurisdiction of article iii courts shall extend to all cases in law and equity arising under this constitu- tion emphasis supplied unlike an article iii court the tax_court being a court of limited jurisdiction does not have equitable power to expand its jurisdiction 20_f3d_173 5th cir citing 551_f2d_74 5th cir thus in determining the outer limits of the ambit of our subject matter jurisdiction we cannot consider the consequences howsoever harsh they may be that our decision inflicts upon one of the parties in particular we do not possess general equity jurisdiction gooch milling elevator co u s pincite that could be exercised to prevent or undo an inequi- table outcome see also 484_us_3 the tax_court is a court of limited jurisdiction and lacks general equitable powers but the inequitable outcome that respondent fears and foretells may not be inevitable there are good reasons to believe that respondent is being unduly pessimistic in prognosticating the effects of our invalidating the family verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila rawls trading l p v commissioner fpaa the gloom and doom in respondent’s motion to stay seem to us to be unwarranted strictly speaking it lies beyond the scope of our inquiry here to consider and opine on whether following our decision to invalidate the family fpaa before us and dismiss the family case for lack of jurisdiction respondent may be able to proceed against family without issuing another fpaa we point out however that crucial to our conclusion that we lack jurisdiction over the family case is the provision in sec_6231 that all adjustments required to apply the results of a proceeding with respect to a partnership to an indirect_partner shall be treated as computational adjustments while this sentence serves to deprive us of jurisdiction over the family case it may also indicate a path that respondent can traverse that does not require another family fpaa to the extent the first family fpaa which we are invali- dating here represented a computational adjustment respondent should be able to proceed against the indirect_partner mr rawls without a family fpaa if after the part- nership-level proceedings in the group and trading cases are completed no partner-level determinations are required then respondent should be able to make a direct assessment of the computational adjustment if on the other hand partner-level determinations are required then respondent should be able to follow the affected items deficiency proce- dures of section a further the partner-level deter- minations specified in section a may encompass both direct and indirect partners the definition of partner in sec_6231 includes not just a partner in the partnership but also any other person whose income_tax_liability is determined in the motion to stay seems at variance with the commissioner’s other communications ad- dressing the need for an fpaa to proceed against an upper_tier_partnership in fact the com- missioner’s thinking on this matter appears to be in flux compare cca date suggesting for a tiered_partnership structure that if the challenged deduction is an affected_item requiring partner level determinations we may have to issue an affected_item no- tice to disallow the deduction as an affected_item since the partner is itself a tefra partner- ship we may have to issue an affected_item fpaa at that level to make this determination emphasis supplied with cca date declaring that we don’t issue fpaas to upper tier_partnerships if the adjustment originates in another ‘source’ partnership we only issue an fpaa for the source partnership to all of its partners including its partnership part- ners such an fpaa to family would presumably represent the affected items fpaa referred to in cca see supra note verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila united_states tax_court reports whole or part by taking into account directly or indirectly partnership items of the partnership emphasis supplied there is no reason a single affected items deficiency pro- ceeding under section a should not suffice to make any factual determinations required to give effect to the findings and holdings of the group and trading cases v source partnership proceedings stand alone finally we observe that our conclusion here is perfectly congruent with our holding in 95_tc_243 that a proceeding involving a pass-thru interim partner cannot affect the treat- ment of items originating with lower tier source partner- ships we held there that the treatment of items in source partnerships must be determined in separate proceedings involving those partnerships in doing so we noted that the notice provisions of tefra with respect to indirect partners are calculated to permit them an opportunity to participate in the only proceeding in which adjustments to the return of the partnership in which they hold an indirect interest may be contested id pincite emphasis supplied it follows that the only proceedings in which adjustments to the returns of the source partnerships in which mr rawls holds an indirect interest may be contested are the group and trading cases the family fpaa is invalid and we lack jurisdiction over the family case the court has considered all of petitioners’ and respond- ent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an order of dismissal for lack of jurisdic- tion will be entered in docket no f verdate 0ct jun jkt po frm fmt sfmt v files rawls sheila
